Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a method of restoring a used cured tire, repairing a tire, or manufacturing a tire, comprising steps of applying an air barrier composition to a cured innerliner to form an air barrier layer within the use cured tire wherein the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.

The closest prior art is Majumdar (US-20110146860), which teaches a method of restoring a used cured tire, repairing a tire, and manufacturing a tire. However, Majumdar does not teach applying an air barrier composition to a cured innerliner to form an air barrier layer within the use cured tire wherein the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.

While one of ordinary skill in the art could use Elsawah (US-20160052349) to modify Majumdar and teach the limitation of applying an air barrier composition to a cured innerliner to form an air barrier layer within the use cured tire, this combination would still not properly teach the limitation of the air barrier composition including a phase separated blend of elastomer and thermoplastic resin, as is shown in the applicant arguments/remarks filed 03/08/2022 on pages 5-6. Because there is no better teaching or combination in the art to teach this limitation, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748